UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7819


TAVORIS M. COURTNEY,

                    Plaintiff - Appellant,

             v.

TIMOTHY J. HAUER, Honorable Judge; DENNIS M. DUNCAN, Commonwealth
Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01180-LMB-IDD)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tavoris M. Courtney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tavoris M. Courtney appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint under 28 U.S.C. § 1915A(b) (2018). We have reviewed the

record and find no reversible error. Although we grant Courtney’s motion to amend his

informal brief, we affirm for the reasons stated by the district court. Courtney v. Hauer,

No. 1:19-cv-01180-LMB-IDD (E.D. Va. filed Oct. 31, 2019 & entered Nov. 1, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2